 

THE SUPREME COURT

SU§SAN L.. CARLSON
sUPREME comm ch~:RK

ERIN` L. LENNON
czeva GLERK/
cH1EF,STAFFATToRNEY

LETTER SENT BY E-MAIL

Casie Collignon

Just`m Winquist

Pau! G. Karlsgodt

Baker Hostetler LLP

1800 Califc)rnia Street, Suite 4400
Denver, CO 80202

James Raymond Morrison
Baker Ho`stetl'er

999 3rd Avenue, Suite 3600
Seattl`e, WA$9~81 04~4040

lay Williams

David C. Scott ,

Schiff Hardin LLP

233 South Wacker Driver, Suite 7100
Chicago, lL 60606

Michae1A. Moore

J'ohn Taylor Be.nder

Corr C'ronin LLP

1001 4th A\?enue, Suite 3900
Seattle, WA 98 1 54~ 1051

Duncan Calvert Tumer

Daniel Andrew Rogers `

Bangey Mullins Turner, PLLC '
19929 Ballirx`ger Way NE, Suite 200
Shoreline, WA 98155~8208

STATE OF WASH1NGTON

 

TEMPLE OF JUST\CE
P.C>. Bc)x 40§29
OLYMP\A. WA 98504~0929

(360) 357_2077
e~mail: supreme@cou¥ts.wa.gov
www.eourts.wa.gov

 

 

 

 

, -`F»LEo
M h 11, 2019 =___~..Looe
arc `_RECE§/IZD MA"_
MAR 13 2019
Randa11 C, Johnson, JR cLERKus MosEé`rEr:LE
Law 0111¢@ Qf Randan g §MP§SWOF°M§EM
1’.0. Box 15881 BY DEPurv

Seat11e, WA 98115-0881

Daniel R. Whitmore

Law Oches of Daniel R Whitmore, _PS
2626 15th Avenue W, Suite 200
Seattle, WA 98119~2195

Brendan Wesley Donckers

David Elliot Breskin

Breskin Johnson & Townsend, PLLC
1000 Second Avenue, Suite 3670
Seattle, WA 98104

Young-Ji Ham

Washington lnjury Lawyers, PLLC
1001 4th Avenue, Suite 3200
Seattle, WA 98154~1003

William M. McCool', Clerk
(sent by U.S. mail only)

U.S. Distriet Cour1

700 S`tewart Street, Sui,te 2310
Seatt}e, WA 98101

Re: Suprerne Court No. 96931-1 Krista Peoples et a1 v. United Services Automobile

Association, et al

Unite'd States District Court Westem District of Washington No. C18 1173RSL

(consolidated with No C18-1254RSL)

Clerk and COunsel:

011 March 4, 2019; the Court received the “ORDER CONSOLIDATING CASES AND
CERTIFYNG QUESTION TO THE WASHINGTON SUPREME COURT” entered by the

@ @@§.§w. he §§

 

 

    

 

Page 2
No. 96931»1
March 11, 2019

United States District Court on March 4, 2019. The certified record was also received on March
4, 2019. The case has been assigned the above referenced Supreme Court cause number.

Pursuant to RCW 2.60.030 and RAP 16.16(e), briefs are due in accordance with the
following schedules

1. T he Dei`endants’ opening briefs should be served and tiledhy April 3_, 2019.

2. The P»laintiffs’ answering briefs should be served and filed within 20 days after
service of the Defendants’ opening briefs.

3. The Del`endante’ reply briefs should be served and filed within 10 days after
service of the Plaintiffs’ answering briefs.

Brier should hein the form provided by RAP 10.3 and RAP 10.4, and should be served
and filed in accordance with RAP 10.2(11). Documents should be filed in the Supreme Court
through the Washington `State Appellate Court Portal. Counsel are directed to the following
website for information on registration to use the portal: httgs://ac.courts.wa.gov/

Counsel are advised that future correspondence from this Court regarding this
matter will most likely only be sent by an e~m~all attachment, not by regular mail. This
office uses the e-mail address that appears on the Washington State Bar Association lawyer
directory Counsel are responsible for maintaining a current business»related e~mail
address in that directory. Any out-of~state counsel should advise this Court of their e~mail
address and keep this office informed of any changes.

Sincerely,

Susan L. Carlson
Supreme Court Cierk

 
     

Comn:i * ' ia`§ioner

 

 

<<>m_.__zodoz. wdhm mce_»m_<_m ooc_£
Hm_<__u_.m 0_" ecmjom

_uo mox §§

or<_<__u_> <<> @mmo§@~@

 

/ `..\`. mb

l// §§

§ z §

o~mmx c>~. wm>§m

<<____QB _<_. _<_nnoo_` m_m;A

C.m. U§;Q 095

woo mdm<<m; mimmv mc;m N…KO
mmm:_m` />`> mmpop

§mm§z
3

.,m. o_md~`
gm ~m`o.`. ovo%`»n,mw~\>quoz

em§<

Hlmmmmw.m“ww..|&u..w. ...H , ~v~m~w`r*"~m~:`~m-----`:~r`~`~__"m-m"%"w~mm~:_-mw

